CLD-343                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-2432
                                      ___________

                 In re: PAMELA GOFORTH & STEPHEN GOFORTH

                    PAMELA GOFORTH & STEPHEN GOFORTH,
                                             Appellants

                                            v.

                 UNITED STATES DEPARTMENT OF EDUCATION
                     ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                            (D.C. Civil No. 1:12-cv-00092)
                    District Judge: Honorable Sean J. McLaughlin
                     ____________________________________

                  Submitted for Possible Summary Action Pursuant to
                       Third Circuit LAR 27.4 and I.O.P. 10.6
                                     July 18, 2013
             Before: RENDELL, JORDAN and SHWARTZ, Circuit Judges

                            (Opinion filed: August 12, 2013 )
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Appellants Pamela and Stephen Goforth appeal pro se from an order of the United

States District Court for the Western District of Pennsylvania, which dismissed the

Goforths’ appeal from the Bankruptcy Court. The Goforths have filed a motion for the
appointment of counsel to represent them in their appeal to this Court, and the Appellee

has filed a motion for summary affirmance of the District Court’s order. Because the

appeal presents no substantial question, we will summarily affirm the District Court’s

order, and will deny the Goforths’ motion to appoint counsel.

                                             I.

       In December 2010, the Goforths commenced an adversary proceeding in the

United States Bankruptcy Court for the Western District of Pennsylvania, seeking to

discharge approximately $100,000 in educational loan debt. In February 2012, the

Bankruptcy Court granted Appellee’s motion for summary judgment, finding that the

debt was non-dischargeable. While the Goforths were represented by counsel in the

adversary proceeding, they filed a pro se appeal of the Bankruptcy Court’s order to the

District Court.

       On April 3, 2012, the District Court informed the Goforths that they were required

to file a brief on or before April 18, 2012, in compliance with Rule 8010(a)(1) of the

Federal Rules of Bankruptcy Procedure.1 Subsequently, the Goforths filed two

supplemental documents, neither of which complied with the Federal Rules of


1
  Rule 8010(a)(1) requires that an appellant’s brief contain, “under appropriate headings
and in the order here indicated,” the following: “(A) A table of contents, with page
references, and a table of cases alphabetically arranged, statutes and other authorities
cited, with references to the pages of the brief where they are cited; (B) A statement of
the basis of appellate jurisdiction. (C) A statement of the issues presented and the
applicable standard of appellate review. (D) A statement of the case . . . . (E) An
argument . . . .; and (F) A short conclusion stating the precise relief sought.” Fed. R.
Bankr. P. 8010(a)(1).
                                             2
Bankruptcy Procedure.2 In May 2012, the Appellee filed its motion to dismiss for failure

to conform to Rule 8010(a)(1), and on March 19, 2013, the District Court entered an

order dismissing the appeal. The Goforths timely appealed to this Court and filed their

motion for the appointment of counsel, which noted that Pamela Goforth has a

documented cognitive learning disability and needs someone experienced to assist with

preparing the appeal.3 Subsequently, the Appellee filed its motion for summary

affirmance.

                                              II.

       We have appellate jurisdiction under 28 U.S.C. § 1291, and we review the District

Court’s decision to dismiss the Goforths’ appeal pursuant to Rule 8010 for abuse of

discretion. In re Trans World Airlines, Inc., 145 F.3d 124, 132 (3d Cir. 1998). Rule

8010 requires that the brief contain, inter alia, a statement of the issues presented, a

statement of the case, and argument. Rule 8010(a)(1) is not “only a technical or aesthetic

provision, but also has a substantive function - that of providing the other parties and the

court with some indication of which flaws in the appealed order or decision motivate the

appeal.” Id. Under Rule 8010, a District Court has the discretion to deem an argument


2
  Specifically, on April 10, 2012, the Goforths filed a document titled “Motion to Add to
Prose(s) Brief for Defendant Appealees,” which is merely a cover page, a table of
contents that does not relate to the document, and a 2001 decision from the United States
Bankruptcy Court for the District of Alaska that does not relate to the discharge of
educational debt. A second document, filed on May 8, 2012, is a five-page document
where the first three pages contain one long paragraph that does not address any of the
arguments or issues relevant to this case.
3
  The Goforths did not seek the appointment of counsel in the District Court.
                                              3
waived if it is not presented in compliance with the Rule. Id. Even granting the Goforths

a liberal reading of their pro se appeal and subsequent submissions, it is indisputable that

their pleadings in the District Court failed entirely to conform to Rule 8010(a)(1), as they

do not contain any of the six requirements of Rule 8010(a)(1) and instead consist of

largely irrelevant statements and assertions. Accordingly, the District Court did not

abuse its discretion in dismissing the Goforths’ appeal. See In re Brown Family Farms,

Inc., 872 F.2d 139, 142 (6th Cir. 1989).

       Summary action is appropriate if there is no substantial question presented in the

appeal. See 3rd Cir. LAR 27.4. For the above reasons, as well as those set forth by the

District Court in its opinion, we will grant the Appellee’s motion for summary affirmance

and summarily affirm the District Court’s order. See 3rd Cir. LAR 27.4 and I.O.P. 10.6.

The Goforths’ motion for appointment of counsel is denied. Tabron v. Grace, 6 F.3d 147,

155 (3d Cir. 1993).




                                             4